FOLLETT, J.
(dissenting). It is conceded that the plaintiff might have joined John F. Little as a. defendant with Garret Hunt, who was sued ' alone. It seems to me that in such a case the court has power, under section 723 of the Code of Civil Procedure, to authorize a.n additional defendant to be brought into an action at law. What the plaintiff might have properly done in the first instance, in the way of maídng persons defendant, may be permitted by the court to be done. The joinder of the additional defendant may prevent the necessity of bringing another action. I am unable to see any objection to the order, and think it should be affirmed, with costs.